Exhibit 10.6


ASSIGNMENT AND ASSUMPTION OF PURCHASE AGREEMENT
Advance Auto & O’Reilly’s: 2 pack NC
This Assignment and Assumption of Purchase Agreement (this "Assignment") is made
to be effective as of February 17, 2014 (the “Effective Date”) by and between AR
CAPITAL, LLC ("Assignor") and Series C, LLC, an Arizona limited liability
company ("Assignee").
RECITALS
A.    Assignor is the purchaser party under that certain real estate purchase
and sale agreement described on Exhibit A attached hereto (including any
documents amending or supplementing such Agreement, collectively the
“Agreement”) between Assignor and the selling party(ies) under the Agreement, as
also specified on Exhibit A attached hereto (whether on one or more,
collectively the “Seller”), solely with respect to the property and rights
described in the Agreement (the “Property”).
B.    Upon and subject to the terms of this Assignment, Assignor desires to
assign all of Assignor’s right, title and interest in, to and under the
Agreement, solely as such relate to the Fairmont Property (as defined in the
Agreement), to Assignee, and Assignee desires to accept and assume all such
right, title and interest of Assignor.


AGREEMENT
In consideration of the mutual covenants and undertakings set forth in this
Agreement, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Assignor and Assignee agree as
follows:
1.Assignment and Assumption. As of the Effective Date, Assignor assigns all of
its right, title and interest in, to and under the Agreement with respect to the
Fairmont Property to Assignee, and Assignee accepts and assumes all of
Assignor's right, title and interest in, to and under the Agreement, solely as
such relate to the Fairmont Property. Assignee shall perform all obligations of
Assignor under the Agreement, as such relate to the Fairmont Property, from and
after the Effective Date, including without limitation timely making the earnest
money deposits called for by the Agreement.


2.No Release of Assignor. This Assignment shall not release or otherwise relieve
Assignor from any obligations owing to Seller under the Agreement; provided,
however, that if closing under the Agreement occurs, Assignor (but not Assignee)
shall thereupon be relieved of all of Assignor’s obligations under the
Agreement, with respect to the Fairmont Property.


3.Indemnity. Assignor will indemnify, defend and hold Assignee harmless from and
against any claims, damages or liabilities asserted against Assignee which arise
from any acts or omissions of Assignor with respect to the Agreement or the
Property prior to the Effective Date. Assignee will indemnify, defend and hold
Assignor harmless from and against any claims, damages or liabilities asserted
against Assignor which arise from any acts or omissions of Assignee with respect
to the Agreement or the Fairmont Property from and after the Effective Date.


4.Further Assignment by Assignee. The parties acknowledge and agree that
Assignee intends to further assign the Agreement prior to the closing to a
special purpose entity formed to take title to the Property, which entity will
be affiliated with, controlled by, or under common control with Assignee; and
that upon such further assignment, such assignee entity will be deemed to
replace Assignee for all purposes under the Agreement, as assigned hereby.




--------------------------------------------------------------------------------


5.No Amendment. Except as expressly stated herein regarding the assignment to
Assignee, this Assignment is not intended to amend or otherwise modify or limit
any of the provisions of the Agreement.


6.Governing Law. This Assignment shall be governed by the laws of the same State
as the Agreement.


7.Counterparts. This Assignment may be executed in any number of counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument. Executed signature pages to this
Assignment may be delivered by facsimile or other electronic transmission and
any such signature page shall be deemed an original.




[SIGNATURES ON FOLLOWING PAGE]

2

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
representatives to execute and deliver this Assignment as of the date first
above written.


 
 
Assignor:
 
 
 
 
 
AR CAPITAL, LLC
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Edward M. Weil
 
 
 
 
 
Name:
Edward M. Weil
 
 
 
 
 
Title:
Authorized Signatory



 
 
Assignee:
 
 
 
 
 
Series C, LLC an Arizona limited liability company
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Todd J. Weiss
 
 
 
 
 
Name:
Todd J. Weiss
 
 
 
 
 
Its:
Authorized Officer










3

--------------------------------------------------------------------------------




AGREEMENT FOR PURCHASE AND SALE OF REAL PROPERTY
Advance Auto & O’Reilly Auto Parts: 2-Pack


THIS AGREEMENT (“Agreement”) is made and entered into as of the Effective Date
by and between AR CAPITAL, LLC (“Buyer”) on the one hand, and FAIRMONT
PROPERTIES, LLC (“Fairmont”) and DJSMD, LLC (“DJSMD” and together with Fairmont,
collectively, “Seller”) on the other hand.
BACKGROUND
A.Fairmont is the owner of the Fairmont Property. DJSMD is the owner of the
Fayetteville Property.


B.Buyer desires to purchase the Property and Seller desires to sell the Property
to Buyer on the terms and conditions set forth in this Agreement.


In consideration of the mutual promises set forth herein and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound, agree as
follows:


1.Terms and Definitions. The terms listed below shall have the respective
meaning given them as set forth adjacent to each term.
(a)“Advance Auto Lease” shall mean that certain lease described on Exhibit A2
attached hereto and made a part hereof and referred to in Section 6(b)(i) of
this Agreement between Fairmont, as landlord, and Advance Stores Company,
Incorporated (“Advance”), as tenant, as amended.
(b)“Broker” shall mean Lori Schneider of Marcus and Millichap, acting as
Seller’s agent.
(c)“Closing” shall mean the consummation of the transaction contemplated herein,
which shall occur, subject to any applicable extension periods set forth in this
Agreement, on or before the date that is thirty (30) business days after the
last day of the Due Diligence Period (as defined herein) unless the Buyer waives
the full Due Diligence Period and elects to close earlier by providing written
notice thereof to Seller. The date of Closing is sometimes hereinafter referred
to as the “Closing Date.” Neither party will need to be present at Closing, it
being anticipated that the parties will deliver all Closing documents and
deliverables in escrow to the Escrow Agent prior to the date of Closing.
(d)“Due Diligence Period” shall mean the period beginning upon the Effective
Date and extending until the earlier of (i) 11:59 PM EST on the date that is
thirty (30) days thereafter or (ii) the date on which Seller receives written
notice of Buyer’s waiver of the Due Diligence Period. Seller shall deliver to
Buyer all of the Due Diligence Materials within five (5) business days after the
Effective Date, and for each day that passes thereafter until all of the Due
Diligence Materials are delivered to Buyer, the Due Diligence Period and the
Closing Date shall be extended by one (1) business day.
(e)“Earnest Money” shall mean SEVENTY-FIVE THOUSAND and NO/100 Dollars
($75,000.00). The Earnest Money shall be delivered to Escrow Agent within three
(3) business days after the Effective Date. The Earnest Money shall be deposited
by Buyer in escrow with Escrow Agent, to be applied as part payment of the
Purchase Price at the time the sale is closed, or disbursed as agreed upon in
accordance with the terms of this Agreement.
(f) “Effective Date” This Agreement shall be signed by both Seller and Buyer.
The date that is one (1) business day after the date of execution and delivery
of this Agreement by both Seller and Buyer shall be the “Effective Date” of this
Agreement.




--------------------------------------------------------------------------------






(g)    “Escrow Agent” shall mean Stewart Title Guaranty, 5935 Carnegie Blvd.,
Suite 301, Charlotte, NC 28209. Attention:  Regina L. Fiegel, Telephone: 
(704-401-2010), Telecopy: (704-401-2039); E-Mail: rfiegel@stewart.com The
parties agree that the Escrow Agent shall be responsible for (x) organizing the
issuance of the Commitment and Title Policy, (y) preparation of the closing
statement, and (z) collection and disbursement of the funds.
(h)    “Fairmont Property” shall collectively mean (i) those certain parcels of
real property, all of which are listed on Exhibit A1, together with all right,
title and interest of Fairmont in and to the land lying in the bed of any street
or highway in front of or adjoining such real property, and all appurtenances
and all the estate and rights of Fairmont in and appurtenant to such parcels of
real property, including, without limitation, all appurtenant easements and
rights-of-way, and Fairmont Building (as hereinafter defined) and all other
improvements thereon, and all air and subsurface rights appurtenant to such
parcels of real property, as the case may be (such parcels of real property,
together with all such rights and appurtenances, being collectively referred to
herein as the “Fairmont Land”); (ii) the buildings (the “Fairmont Building”),
facilities and other improvements situated on the Fairmont Land or required to
be constructed under the Fairmont Lease (collectively, the “Improvements”);
(iii) all right, title and interest of Fairmont, if any, in and to the lighting,
electrical, mechanical, plumbing and heating, ventilation and air conditioning
systems used in connection with the Fairmont Land and the Fairmont Building, and
all carpeting, draperies, appliances and other fixtures and equipment attached
or appurtenant to the Fairmont Land together with all personal property (other
than furniture, equipment not necessary to operate the Fairmont Building or
building systems and not permanently affixed to the Fairmont Building or
Fairmont Land, trade fixtures and inventory) owned by Fairmont and located on
the Fairmont Land or on and/or in the Fairmont Building (collectively, the
“Fairmont Personal Property”); (iv) all right, title and interest of Fairmont in
and to all warranties and guaranties respecting the Fairmont Building and
Fairmont Personal Property; (v) to the extent not otherwise described in
subsection (i), all right, title and interest of Fairmont in and to all leases
respecting the Fairmont Building and Personal Property, including, without
limitation, all prepaid rent or security or other deposits thereunder; (vi) all
right, title and interest of Fairmont in and to all licenses, permits,
authorizations and approvals issued by any governmental agency or authority
which pertain to the Fairmont Land and the Fairmont Building, to the extent they
exist and are transferable and assignable; and (vii) to the extent the same are
assignable, all site plans, surveys, and plans which relate to the Fairmont
Land.
(i)    “Fayetteville Property” shall collectively mean (i) those certain parcels
of real property, all of which are listed on Exhibit A1, together with all
right, title and interest of DJSMD in and to the land lying in the bed of any
street or highway in front of or adjoining such real property, and all
appurtenances and all the estate and rights of DJSMD in and appurtenant to such
parcels of real property, including, without limitation, all appurtenant
easements and rights-of-way, and Fayetteville Building (as hereinafter defined)
and all other improvements thereon, and all air and subsurface rights
appurtenant to such parcels of real property, as the case may be (such parcels
of real property, together with all such rights and appurtenances, being
collectively referred to herein as the “Fayetteville Land”); (ii) the buildings
(the “Fayetteville Building”), facilities and other improvements situated on the
Fayetteville Land or required to be constructed under the Fayetteville Lease
(collectively, the “Improvements”); (iii) all right, title and interest of
DJSMD, if any, in and to the lighting, electrical, mechanical, plumbing and
heating, ventilation and air conditioning systems used in connection with the
Fayetteville Land and the Fayetteville Building, and all carpeting, draperies,
appliances and other fixtures and equipment attached or appurtenant to the
Fayetteville Land together with all personal property (other than furniture,
equipment not necessary to operate the Fayetteville Building or building systems
and not permanently affixed to the Fayetteville Building or Fayetteville Land,
trade fixtures and inventory) owned by DJSMD and located on the Fayetteville
Land or on and/or in the Fayetteville Building (collectively, the “Fayetteville
Personal Property”); (iv) all right, title and interest of DJSMD in and to all
warranties and guaranties respecting the Fayetteville Building and Personal
Property; (v) to the extent not otherwise described in subsection (i), all
right, title and interest of DJSMD in and to all leases respecting the
Fayetteville Building and Fayetteville Personal Property, including, without
limitation, all prepaid rent or security or other deposits thereunder; (vi) all
right, title and interest of DJSMD in and to all licenses, permits,
authorizations and approvals issued by any governmental agency or authority
which pertain to the Fayetteville Land and the Fayetteville Building, to the
extent they exist and are transferable and assignable; and (vii) to the extent
the same are assignable, all site plans, surveys, and plans which relate to the
Fayetteville Land.
(j)     “Leases” shall mean collectively the Advance Auto Lease and the O’Reilly
Auto Lease.

2

--------------------------------------------------------------------------------




(k)    “O’Reilly Auto Lease” shall mean that certain lease described on
Exhibit A2 attached hereto and made a part hereof and referred to in Section
6(b)(i) of this Agreement between DJSMD, as landlord, and O’Reilly Automotive
Stores, Inc. (“O’Reilly”), as tenant, as amended.
(l)    “Property” shall mean, collectively, the Fairmont Property and the
Fayetteville Property.
(m)     “Purchase Price” shall mean the amount listed for each Property as set
forth opposite the designation of such Property on Exhibit A1 attached hereto.
The Purchase Price is based on a capitalization rate of 7.01% and the rents set
forth on Exhibit A2. If the rents on the Closing Date are not the same as set
forth on Exhibit A2, the Purchase Price shall be adjusted accordingly. The
Purchase Price shall be allocated between the Fairmont Property and the
Fayetteville Property based on such capitalization rate.
(n)    Seller and Buyer’s Notice address
(i)“Seller’s Notice Address” shall be as follows, except as same may be changed
pursuant to the Notice section herein:


DJSMD, LLC or Fairmont Properties, LLC, as applicable
1121-P Military Cutoff Rd.
Wilmington, NC 28405
Tel. No.: 910-256-2211 ext 125
Email: jason@swainassociates.com
And to:
George E. Hollodick
Blanco Tackabery Matamoros, P.A.
P.O. Drawer 25008
Winston Salem, NC 27114
Tel. No.: 336-761-1250
Email: geh@blancolaw.com


(ii)“Buyer’s Notice Address” shall be as follows, except as same may be changed
pursuant to the Notice section herein:


Michael Weil
AR Capital, LLC
405 Park Avenue, 15th Floor
New York, NY 10022
Tel. No.: 212.415.6505
Fax No.: 857.207.3397
Email: mweil@arlcap.com
And to:
Jesse Galloway
AR Capital, LLC
405 Park Avenue, 15th Floor
New York, NY 10022
Tel. No.: 212.415.6516
Fax No.: 646.861.7751
Email: jgalloway@arlcap.com


And Due Diligence Materials (if provided by email) to:
duediligence@arlcap.com
        

3

--------------------------------------------------------------------------------




With hard copies and/or cds to:
James A. (Jim) Mezzanotte
AR Capital, LLC
7621 Little Avenue, Suite 200
Charlotte, NC 28226
Tel. No.: 704.626.4400
Fax No.: 212.415.6507
Email: jmezzanotte@arlcap.com


(o)    “Tenant” shall mean collectively Advance and O’Reilly.


2.Purchase and Sale of the Property. Subject to the terms of this Agreement,
DJSMD agrees to sell the Fayetteville Property, and Fairmont agrees to sell the
Fairmont Property, to Buyer, and Buyer agrees to purchase the Property, for the
Purchase Price set forth above. Notwithstanding anything herein to the contrary,
in no event shall Buyer be entitled to purchase less than all of the Property.


3.Payment of Purchase Price. The Purchase Price to be paid by Buyer to Seller
shall be paid by wire transfer of immediately available funds in the amount of
the Purchase Price plus or minus prorations, credits and adjustments as provided
in Section 4 and elsewhere in this Agreement to Escrow Agent, at the time of
Closing, or as otherwise agreed to between Buyer and Seller.


4.Proration of Expenses and Payment of Costs and Recording Fees.


(a)With respect to all real estate taxes, rollback taxes constituting a lien on
the Property (collectively “Taxes and Assessments”) which are due and payable on
or before the Closing Date shall be remitted to the collecting authorities or to
the Escrow Agent by Seller prior to or at Closing. There shall be no closing
adjustments between the parties for Taxes and Assessments not yet due and
payable at Closing, or for any personal property taxes or water and sewer use
charges.
(b)All rents shall be prorated as of the Closing Date with Buyer being credited
for rent attributable to the day of Closing through and including the last day
of the calendar month in which the Closing Date occurs.
(c)Seller shall pay or be charged with the following costs and expenses in
connection with this transaction which costs shall be referred to as “Seller’s
Closing Costs”:
(i)Transfer taxes and conveyance fees on the sale and transfer of the Property,
specifically excluding mansion taxes, if applicable;


(ii)Broker’s commission payments (for both leasing and sales commissions earned)
in accordance with Section 24 of this Agreement; and


(iii)Costs incurred in connection with the release of existing debt, including,
but not limited to, prepayment penalty fees and recording fees for documents
providing for the release of the applicable Property from the existing debt.


(d)Buyer shall pay or be charged with the following costs and expenses in
connection with this transaction, which costs shall be referred to as “Buyer’s
Closing Costs”:
(i)100% of all Title Policy premiums, including search costs and a survey
endorsement, if any;
(ii)All recording fees (other than transfer taxes);
(iii)all costs and expenses in connection with Buyer’s financing, including
appraisal, points, commitment fees and the like and costs for the filing of all
documents necessary to complete such financing and related documentary stamp tax
and intangibles tax; and



4

--------------------------------------------------------------------------------




(iv)Buyer shall pay for the cost of its own survey, Phase 1 environmental study
and due diligence investigations.


(e)Each party shall pay its own legal fees incidental to the negotiation,
execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby.
(f)Seller and Buyer each shall pay one-half of all reasonable escrow fees
charged by Escrow Agent.


5.Title. At Closing, each Seller agrees to convey to Buyer fee simple marketable
title to its respective portion of the Property by special warranty deed, free
and clear of all liens, defects of title, conditions, easements, assessments,
restrictions, and encumbrances except for Permitted Exceptions (as hereinafter
defined).


6.Examination of Property. Seller and Buyer hereby agree as follows:
(a)Buyer shall order a title commitment (the “Title Commitment”) from Escrow
Agent, a survey and a zoning report for the Property promptly after the date
hereof. All matters shown in the Title Commitment, survey or zoning report
(“Title Matters”) with respect to which Buyer fails to object prior to the
expiration of the Due Diligence Period shall be deemed “Permitted Exceptions”.
However, Permitted Exceptions shall not include any mechanic’s lien (but
excluding any mechanic lien related to either Buyer’s due diligence or any
Tenant’s construction or renovations) or any monetary lien, or any deeds of
trust, mortgage, or other loan documents created by Seller and secured by the
Property (collectively, “Liens”). Seller shall be required to cure or remove all
such Liens (by payment, bond deposit or indemnity acceptable to Escrow Agent)
(but excluding any mechanic lien related to either Buyer’s due diligence or any
Tenant’s renovations). Seller shall have no obligation to cure any Title Matter
objected to, except as aforesaid, provided Seller notifies Buyer of any
objections which Seller elects not to remove or cure within five (5) business
days following receipt of Buyer’s objections. Unless Seller shall have provided
written notice with such five (5) business day period of its intent to cure such
objected to matter, Seller shall be deemed to have refused to remove any such
objected to matter. In the event that Seller refuses to remove or cure any
objections, Buyer shall have the right to terminate this Agreement upon written
notice to Seller given within five (5) business days after Seller’s notice, or
deemed notice, that it refuses to cure any such objected to matter, upon which
termination the Earnest Money shall be returned to Buyer and neither party shall
have any further obligation hereunder, except as otherwise expressly set forth
herein. If any newly created matter is subsequently added to the Title
Commitment by the Escrow Agent at or prior to Closing, Buyer shall have until
the earlier of (i) ten (10) days after the Buyer’s receipt of the updated,
revised Title Commitment showing the new title exception, together with a
legible copy of any such new matter, or (ii) the date of Closing, to provide
Seller with written notice of its objection to any such new title exception (an
“Objection”). If Seller does not remove or cure such Objection prior to the date
of Closing, Buyer may terminate this Agreement, in which case the Earnest Money
shall be returned to Buyer and neither party shall have any further obligation
hereunder, except as otherwise expressly set forth herein.
(b)Within five (5) business days following the Effective Date, Seller shall
provide to Buyer copies of the following documents and materials pertaining to
each Property to the extent within Seller’s possession or control: (i) a
complete copy of the Leases, including all amendments thereto and of all
material correspondence relating thereto; (ii) a copy of all surveys and site
plans of the Property, including without limitation any as-built survey obtained
or delivered to Tenants of the Property; (iii) a copy of all architectural plans
and specifications and construction drawings and contracts for improvements
located on the Property; (iv) a copy of Seller’s title insurance policies
relating to the Property; (v) a copy of the certificate of occupancy (or local
equivalent) and zoning reports for the Property; and of all governmental
permits/approvals; (vi) a copy of all environmental, engineering and physical
condition reports for the Property; (vii) copies of the Property’s real estate
tax bills for the current and prior two (2) tax years or, if the Property has
been owned by Seller for less than two (2) tax years, for the period of
ownership; (viii) the operating statements of the Property for the twenty four
(24) calendar months immediately preceding the Effective Date or if the Tenant
has been operating for less than twenty-four (24) months, for the period of
operation; (ix) all of Seller’s service contracts and insurance policies which
affect the Property, if any; (x) a copy of all warranties in favor of Seller
relating to the improvements constructed on the Property, including without
limitation any structural slab and/or roof warranties; and (xi) a written
inventory of all items of personal property owned by Seller to be conveyed to
Buyer, if any (the “Due Diligence Materials”). Seller shall deliver any other
documents relating to the Property reasonably requested by Buyer, to the extent
within Seller’s possession or control, within three (3) business days following
such

5

--------------------------------------------------------------------------------




request. Additionally, during the term of this Agreement, Buyer, its agents and
designees, shall have the right to enter the Property for the purposes of
inspecting the Property and making surveys, mechanical and structural
engineering studies, inspecting construction, and conducting any other
investigations and inspections as Buyer may reasonably require to assess the
condition and suitability of the Property (but expressly excluding any invasive
testing or borings); provided, however, that such activities by or on behalf of
Buyer on the Property shall not damage the Property nor interfere with
construction on the Property or the conduct of business by Tenant under the
Lease; and provided further, however, that Buyer shall indemnify and hold Seller
harmless from and against any and all costs, liabilities, claims or damages
(whether to persons or property) to the extent resulting from the activities of
Buyer on the Property, which obligation shall survive Closing or any termination
of this Agreement. Seller shall reasonably cooperate with the efforts of Buyer
and the Buyer’s representatives to inspect the Property. After the Effective
Date, Buyer shall be permitted to speak and meet with Tenant in connection with
Buyer’s due diligence. Upon signing this agreement, Seller shall provide Buyer
with the name of a contact person(s) for the purpose of arranging site visits.
Buyer shall give Seller reasonable written notice (which in any event shall not
be less than two (2) business days) before entering the Property, and Seller may
have a representative present during any and all examinations, inspections
and/or studies on the Property. Buyer shall have the unconditional right, for
any reason or no reason, to terminate this Agreement with respect to any
Property by giving written notice thereof to Seller and the Escrow Agent prior
to the expiration of the Due Diligence Period, in which event this Agreement
shall become null and void as to such Property, Buyer shall receive a refund of
the Earnest Money, and all rights, liabilities and obligations of the parties
under this Agreement shall expire, except as otherwise expressly set forth
herein.
(c)Seller shall request Estoppel Certificates certified to the following: “AR
Capital, LLC, the Approved Assignee listed on Exhibit A1 for the respective
Property and their lender, successors and assigns” (as shown on Exhibit A1) and
their Lender, successors and assigns (and simultaneously provide Buyer with a
copy of such request) and a Waiver of Tenant’s right of first refusal. It shall
be a condition of Closing that Seller shall have obtained an estoppel
certificate from O’Reilly and Advance in the applicable form attached hereto as
Exhibit F (each a “Tenant Estoppel Certificate”), and Seller shall use good
faith efforts to obtain the same. Seller shall promptly deliver to Buyer
photocopies or pdf files of the executed estoppel certificates when Seller
receives the same. If the Tenant Estoppel Certificate actually signed by Advance
does not confirm Advance’s receipt of all certifications and/or documentation
required under Section 10(b) of the Advance Auto Lease (or Section 2(b) of the
Construction Provisions as referenced therein) in connection with the original
construction of the Improvements, the Seller will request a letter from Advance
in a form reasonably acceptable to Buyer confirming Advance’s receipt of all
such items required under the Advance Auto Lease and Seller shall use good faith
efforts to obtain the same.
(d)Buyer acknowledges that the Due Diligence Materials are being provided to
Buyer solely as a courtesy, and that Seller makes no representations or
warranties about the subject matter thereof except as otherwise expressly made
herein.


7.Risk of Loss/Condemnation. Upon an occurrence of a casualty, condemnation or
taking with respect to any Property, Seller shall notify Buyer in writing of
same. Until Closing, the risk of loss or damage to the Property, except as
otherwise expressly provided herein, shall be borne by Seller. In the event all
or any portion of any Property is damaged in any casualty or condemned or taken
(or notice of any condemnation or taking is issued) such that any Tenant has a
right of termination or abatement of rent under the Lease for such Property,
then, Buyer may elect to terminate this Agreement by providing written notice of
such termination to Seller within ten (10) business days after Buyer’s receipt
of notice of such condemnation, taking or damage, upon which termination the
Earnest Money shall be returned to the Buyer and neither party hereto shall have
any further rights, obligations or liabilities under this Agreement with respect
to such Property, except as otherwise expressly set forth herein. With respect
to any condemnation or taking (of any notice thereof), if Buyer does not elect
to cancel this Agreement as aforesaid, there shall be no abatement of the
Purchase Price and Seller shall assign to Buyer at the Closing the rights of
Seller to the awards, if any, for the condemnation or taking, and Buyer shall be
entitled to receive and keep all such awards. With respect to a casualty, if
Buyer does not elect to terminate this Agreement with respect to any such
Property or does not have the right to terminate this Agreement as aforesaid,
there shall be no abatement of the Purchase Price and Seller shall assign to
Buyer at the Closing the rights of Seller, if any, to the proceeds under the
existing insurance policies covering such Property with respect to such damage
or destruction (or pay to Buyer any such proceeds received prior to Closing).

6

--------------------------------------------------------------------------------




8.Earnest Money Disbursement. The Earnest Money shall be held by Escrow Agent,
in trust, and disposed of only in accordance with the following provisions:
(a)If the Closing occurs, Escrow Agent shall deliver the Earnest Money to, or
upon the instructions of, Seller and Buyer on the Closing Date to be applied as
part payment of the Purchase Price. If for any reason the Closing does not
occur, Escrow Agent shall deliver the Earnest Money to Seller or Buyer only upon
receipt of a written demand therefor from such party, subject to the following
provisions of this clause (a). Subject to the last sentence of this clause (a),
if for any reason the Closing does not occur and either party makes a written
demand (the “Demand”) upon Escrow Agent for payment of the Earnest Money, Escrow
Agent shall give written notice to the other party of the Demand within one
business day after receipt of the Demand. If Escrow Agent does not receive a
written objection from the other party to the proposed payment within five (5)
business days after the giving of such notice by Escrow Agent, Escrow Agent is
hereby authorized to make the payment set forth in the Demand. If Escrow Agent
does receive such written objection within such period, Escrow Agent shall
continue to hold such amount until otherwise directed by written instructions
signed by Seller and Buyer or a final judgment of a court. Notwithstanding the
foregoing provisions of this clause (a), if Buyer delivers a notice to Escrow
Agent and Seller stating that Buyer has terminated this Agreement on or prior to
the expiration of the Due Diligence Period, then Escrow Agent shall immediately
return the Earnest Money to Buyer without the necessity of delivering any notice
to, or receiving any notice from Seller.
(b)The parties acknowledge that Escrow Agent is acting solely as a stakeholder
at their request and for their convenience, that Escrow Agent shall not be
deemed to be the agent of either of the parties, and that Escrow Agent shall not
be liable to either of the parties for any action or omission on its part taken
or made in good faith, and not in disregard of this Agreement, but shall be
liable for its negligent acts and for any liabilities (including reasonable
attorneys’ fees, expenses and disbursements) incurred by Seller or Buyer
resulting from Escrow Agent’s mistake of law respecting Escrow Agent scope or
nature of its duties. Seller and Buyer shall jointly and severally indemnify and
hold Escrow Agent harmless from and against all liabilities (including
reasonable attorneys’ fees, expenses and disbursements) incurred in connection
with the performance of Escrow Agent’s duties hereunder, except with respect to
actions or omissions taken or made by Escrow Agent in bad faith, in disregard of
this Agreement or involving negligence on the part of Escrow Agent. Escrow Agent
has executed this Agreement in the place indicated on the signature page hereof
in order to confirm that Escrow Agent shall hold the Earnest Money in escrow and
shall disburse the Earnest Money pursuant to the provisions of this Section 8.


9.Default.
(a)In the event that Seller is ready, willing and able to close in accordance
with the terms and provisions hereof, and Buyer defaults in any of its
obligations undertaken in this Agreement, Seller shall be entitled to, as its
sole and exclusive remedy to either: (i) if Buyer is willing to proceed to
Closing, waive such default and proceed to Closing in accordance with the terms
and provisions hereof; or (ii) declare this Agreement to be terminated, and
Seller shall be entitled to immediately receive all of the Earnest Money as
liquidated damages as and for Seller’s sole remedy. Upon such termination,
neither Buyer nor Seller shall have any further rights, obligations or
liabilities hereunder, except as otherwise expressly provided herein. Seller and
Buyer agree that (a) actual damages due to Buyer’s default hereunder would be
difficult and inconvenient to ascertain and that such amount is not a penalty
and is fair and reasonable in light of all relevant circumstances, (b) the
amount specified as liquidated damages is not disproportionate to the damages
that would be suffered and the costs that would be incurred by Seller as a
result of having withdrawn the Property from the market, and (c) Buyer desires
to limit its liability under this Agreement to the amount of the Earnest Money
paid in the event Buyer fails to complete Closing. Seller hereby waives any
right to recover the balance of the Purchase Price, or any part thereof, and the
right to pursue any other remedy permitted at law or in equity against Buyer. In
no event under this Section or otherwise shall Buyer be liable to Seller for any
punitive, speculative or consequential damages.
(b)In the event of a default in the obligations herein taken by Seller, with
respect to any or all of the Properties, Buyer may, as its sole and exclusive
remedy, either: (i) waive any unsatisfied conditions and proceed to Closing in
accordance with the terms and provisions hereof; or (ii) terminate this
Agreement by delivering written notice thereof to Seller no later than Closing,
upon which termination the Earnest Money shall be refunded to Buyer, Seller
shall pay to Buyer all of the out-of-pocket costs and expenses (not to exceed
$15,000.00) incurred by Buyer in connection with this Agreement, which return
and payment shall operate to terminate this Agreement and release Seller and
Buyer from any and all liability hereunder, except those which are specifically
stated herein to survive any termination hereof; or (iii) enforce specific
performance of Seller’s obligations hereunder.

7

--------------------------------------------------------------------------------




10.Closing. The Closing shall consist of the execution and delivery of documents
by Seller and Buyer, with respect to each Property as set forth below, and
delivery by Buyer to Seller of the Purchase Price in accordance with the terms
of this Agreement. Each of Fairmont and DJSMD shall deliver to Escrow Agent for
the benefit of Buyer at Closing the following executed documents for the
Fairmont Property and the Fayetteville Property, respectively:
(a)A Special Warranty Deed in the form attached hereto as Exhibit B;
(b)An Assignment and Assumption of Lease and Security Deposits, in the form
attached hereto as Exhibit C;
(c)A Bill of Sale for the personal property, if any, in the form attached hereto
as Exhibit D;
(d)An Assignment of Permits, Licenses and Warranties in the form of Exhibit E;
(e)Original Tenant Estoppel Certificates dated no earlier than 45 days prior to
the date of Closing (and, if required pursuant to Section 6(c) of this
Agreement, a letter from the Advance confirming Advance’s receipt of all
certifications and/or documentation required under the Lease in connection with
the construction of the Improvements). In addition, the business terms of the
Tenant Estoppel Certificates must be in accordance with and not contradict the
Leases. If the Leases and any amendments, bearing the original signatures of the
landlord and tenant thereunder have not been delivered to Buyer previously, a
copy thereof confirming that the copy is true, correct and complete shall be
attached to the Tenant Estoppel Certificates;
(f)A settlement statement setting forth the Purchase Price, all prorations and
other adjustments to be made pursuant to the terms hereof, and the funds
required for Closing as contemplated hereunder;
(g)All transfer tax statements, declarations and filings as may be necessary or
appropriate for purposes of recordation of the deed;
(h)Certificates of Existence and corporate resolutions or member or partner
consents, as applicable, and such other documents as reasonably requested by
Escrow Agent;
(i)Originals of the warranties set forth on Exhibit J, the general contractor
warranty in the form attached hereto as Exhibit K for the Fairmont Property, and
any additional warranties required by the Leases, re-issued at Seller’s expense,
to Buyer or Tenant, as requested by Buyer;
(j)A certificate pursuant to Section 1445 of the Internal Revenue Code of 1986,
as amended, or the regulations issued pursuant thereto, certifying the
non-foreign status of Seller;
(k)An Owner’s title affidavit as to mechanics’ liens and possession,
substantially in the forms attached hereto as Exhibit H-1 and H-2;
(l)Letters to Advance and O’Reilly in form of Exhibit I attached hereto;
(m)With respect to the Fairmont Property, a copy of the Punch-List;
(n)With respect to the Fairmont Property, an architect’s certificate certifying
that the Fairmont Property has been constructed in accordance with the approved
plans and specifications;
(o)A certificate of insurance or other evidence reasonably satisfactory to Buyer
memorializing and confirming that Tenant is then maintaining policies of
insurance of the types and in the amounts required by the Lease; and
(p)Such other instruments as are reasonably required by Escrow Agent to close
the escrow and consummate the purchase of the Property in accordance with the
terms hereof.
At Closing, Buyer shall cause the Purchase Price to be delivered to Seller and
shall execute and deliver execution counterparts of the closing documents
referenced in clauses (a) through (d) and (g) above. Buyer shall have the right
to advance the Closing upon five (5) days’ prior written notice to Seller;
provided that all conditions precedent to both Buyer’s and Seller’s respective
obligations to proceed with Closing under this Agreement have been satisfied
(or, if there are conditions to a party’s obligation to proceed with Closing
that remain unsatisfied, such conditions have been waived by such party). The
Closing shall be held through the mail by delivery of the closing documents to
the Escrow Agent on or prior to the Closing or such other place or manner as the
parties hereto may mutually agree.
11.Representations by Seller. For the purpose of inducing Buyer to enter into
this Agreement and to consummate the sale and purchase of the Property in
accordance herewith, Seller makes the following representations and warranties
to Buyer as of the date hereof and as of the Closing Date with respect to the
Property:
(a)Seller is duly organized (or formed), validly existing and in good standing
under the laws of its state of organization, and to the extent required by law,
the State in which the Property is located. Seller has the power and authority
to execute and deliver this Agreement and all closing documents to be executed
by Seller, and to perform all of Seller’s obligations hereunder and thereunder.
Neither the execution and delivery of this Agreement

8

--------------------------------------------------------------------------------




and all closing documents to be executed by Seller, nor the performance of the
obligations of Seller hereunder or thereunder will result in the violation of
any law or any provision of the organizational documents of Seller or will
conflict with any order or decree of any court or governmental instrumentality
of any nature by which Seller is bound;
(b)Seller has not received any written notice of any current or pending
litigation, condemnation proceeding or tax appeals affecting Seller or the
Property and Seller does not have any knowledge of any pending litigation or tax
appeals against Seller or the Property; Seller has not initiated, nor is Seller
participating in, any action for a change or modification in the current
subdivision, site plan, zoning or other land use permits for the Property;
(c)Seller has not entered into any contracts, subcontracts or agreements
affecting the Property which will be binding upon Buyer after the Closing other
than the Lease;
(d)Except for violations cured or remedied on or before the date hereof, Seller
has not received any written notice from (or delivered any notice to) any
governmental authority regarding any violation of any law applicable to the
Property and Seller does not have knowledge of any such violations;
(e)With respect to the Leases: (i) the Leases forwarded to Buyer under Section
6(b)(i) are true, correct and complete copies of the Leases; (ii) to Seller’s
knowledge, the Leases are in full force and effect and, to Seller’s knowledge
without investigation, there is no default thereunder; (iii) no brokerage or
leasing commissions or other compensation is or will be due or payable to any
person, firm, corporation or other entity with respect to or on account of the
current term of the Leases or any extension or renewal thereof; (iv) Seller has
no outstanding obligation to provide Tenant with an allowance to construct, or
to construct at its own expense, any tenant improvements; and (v) the rent for
each Property is as set forth on Exhibit A2;
(f)There are no occupancy rights, leases or tenancies affecting the Property
other than the Lease. Neither this Agreement nor the consummation of the
transactions contemplated hereby is subject to any first right of refusal or
other purchase right in favor of any other person or entity; and apart from this
Agreement, Seller has not entered into any written agreements for the purchase
or sale of the Property, or any interest therein which has not been terminated;
(g)Seller has not received any written notice from (nor delivered any notice to)
any federal, state, county, municipal or other governmental department, agency
or authority concerning any petroleum product or other hazardous substance
discharge or seepage;
(h)Exhibit J attached hereto is a true, correct and complete listing of all
warranties in effect for the Property (the “Warranties”).
The representations and warranties of Seller shall survive Closing for a period
of one (1) year. In the event that Seller becomes aware that any representation
contained in this Section 11 is no longer true, then Seller shall immediately
give Buyer notice of such inaccurate representation.
12.Representations by Buyer. Buyer represents and warrants to, and covenants
with, Seller as follows:
(a)Buyer is duly formed, validly existing and in good standing under the laws of
Delaware, is authorized to consummate the transaction set forth herein and
fulfill all of its obligations hereunder and under all closing documents to be
executed by Buyer, and has all necessary power to execute and deliver this
Agreement and all closing documents to be executed by Buyer, and to perform all
of Buyer’s obligations hereunder and thereunder. This Agreement and all closing
documents to be executed by Buyer have been duly authorized by all requisite
corporate or other required action on the part of Buyer and are the valid and
legally binding obligation of Buyer, enforceable in accordance with their
respective terms. Neither the execution and delivery of this Agreement and all
closing documents to be executed by Buyer, nor the performance of the
obligations of Buyer hereunder or thereunder will result in the violation of any
law or any provision of the organizational documents of Buyer or will conflict
with any order or decree of any court or governmental instrumentality of any
nature by which Buyer is bound.
The representations and warranties of Buyer shall survive Closing for a period
of one (1) year.
13.Conditions Precedent to Buyer’s Obligations. Buyer’s obligation to pay the
Purchase Price, and to accept title to the Property, shall be subject to
compliance by Seller with the following conditions precedent for each Property
on and as of the date of Closing:
(a)Seller shall deliver to Buyer on or before the Closing the items set forth in
Section 10 above;
(b)Tenant shall be in possession of the premises demised under the Leases, open
for business to the public and paying full and unabated rent under the Leases
and Tenant shall not have assigned or sublet any of the Property;

9

--------------------------------------------------------------------------------




(c)The representations and warranties of Seller contained in this Agreement
shall have been true when made and shall be true in all material respects at and
as of the date of Closing as if such representations and warranties were made at
and as of the Closing, and Seller shall have performed and complied in all
material respects with all covenants, agreements and conditions required by this
Agreement to be performed or complied with by Seller prior to or at the Closing;
(d)Seller shall have delivered to Buyer a written waiver by any party of any
right of first refusal, right of first offer or other purchase option that
Tenant or any other such party has pursuant to the Leases or otherwise to
purchase the Property from Seller; and
(e)Seller shall have made all contributions, payments and/or reimbursements and
completed any and all work required by any governmental authority in connection
with the construction and development of the Property, including, without
limitation, as required by any variance or site plan approval.
In the event that the foregoing conditions precedent have not been satisfied as
of Closing, Buyer shall have the rights and remedies set forth in Section 9(b)
of this Agreement.
14.Conditions Precedent to Seller’s Obligation. Seller’s obligation to deliver
title to the Property shall be subject to compliance by Buyer with the following
conditions precedent on and as of the date of Closing:
(a)Buyer shall deliver to Escrow Agent on the Closing Date the remainder of the
Purchase Price, subject to adjustment of such amount pursuant to Section 2
hereof; and
(b)The representations and warranties of Buyer contained in this Agreement shall
have been true when made and shall be true in all material respects at and as of
the date of Closing as if such representations and warranties were made at and
as of the Closing, and Buyer shall have performed and complied in all material
respects with all covenants, agreements and conditions required by this
Agreement to be performed or complied with by Buyer prior to or at the Closing.


15.Notices. Unless otherwise provided herein, all notices and other
communications which may be or are required to be given or made by any party to
the other in connection herewith shall be in writing and shall be deemed to have
been properly given and received on the date: (i) delivered by facsimile
transmission or by electronic mail (e.g. email), (ii) delivered in person, (iii)
deposited in the United States mail, registered or certified, return receipt
requested, or (iv) deposited with a nationally recognized overnight courier, to
the addresses set out in Section 1, or at such other addresses as specified by
written notice delivered in accordance herewith. Notwithstanding the foregoing,
Seller and Buyer agree that notice may be given on behalf of each party by the
counsel for each party and notice by such counsel in accordance with this
Section 15 shall constitute notice under this Agreement.


16.Seller Covenants. Seller agrees that it shall not, without Buyer’s prior
written consent, which, after the expiration of the Due Diligence Period may be
withheld in Buyer’s sole discretion: (i) amend the Leases in any manner, nor
enter into any new lease, license agreement or other occupancy agreement with
respect to any Property; (ii) consent to an assignment of the Leases or a
sublease of the premises demised thereunder or a termination or surrender
thereof (except to the extent required under the terms of any Lease); (iii)
terminate the Leases nor release any guarantor of or security for the Leases
unless required by the express terms of the Leases; and/or (iv) cause, permit or
consent to an alteration of the premises demised thereunder (unless such consent
is non-discretionary).


17.Intentionally Omitted.


18.Performance on Business Days. A “business day” is a day which is not a
Saturday, Sunday or legal holiday recognized by the Federal Government.
Furthermore, if any date upon which or by which action is required under this
Agreement is not a business day, then the date for such action shall be extended
to the first day that is after such date and is a business day. When calculating
the period of time before which, within which or following which any act is to
be done or step taken pursuant to this Agreement, the date that is the reference
date in calculating such period shall be excluded. If the last day of such
period is a non-business day, the period in question shall end on the next
succeeding business day.



10

--------------------------------------------------------------------------------




19.Entire Agreement. This Agreement constitutes the sole and entire agreement
among the parties hereto and no modification of this Agreement shall be binding
unless in writing and signed by all parties hereto. No prior agreement or
understanding pertaining to the subject matter hereof (including, without
limitation, any letter of intent executed prior to this Agreement) shall be
valid or of any force or effect from and after the date hereof.


20.Severability. If any provision of this Agreement, or the application thereof
to any person or circumstance, shall be invalid or unenforceable, at any time or
to any extent, then the remainder of this Agreement, or the application of such
provision to persons or circumstances other than those as to which it is invalid
or unenforceable, shall not be affected thereby. Each provision of this
Agreement shall be valid and enforced to the fullest extent permitted by law.


21.No Representations or Warranties. Buyer acknowledges and agrees that, except
for the representations and warranties of Seller set forth in this Agreement, to
the maximum extent permitted by law, THE SALE OF THE PROPERTY SHALL BE MADE ON
AN “AS IS, WHERE IS” CONDITION AND BASIS WITH ALL FAULTS, KNOWN OR UNKNOWN,
PATENT, LATENT, OR OTHERWISE. Buyer acknowledges and agrees that, except as
otherwise set forth in this Agreement, Seller have not made, does not make, and
specifically negates and disclaims any representations, warranties, promises,
covenants, agreements, or guaranties of any kind, character, or nature
whatsoever, whether express or implied, oral or written, past, present, or
future, of, as to, concerning or with respect to: (a) the value, nature,
quality, or condition of the Property or any improvements thereon (including,
without limitation, water, environmental, flora, fauna, soil, and geology);
(b) the income to be derived from the Property; (c) the suitability of the
Property for any and all activities and uses which Buyer may conduct thereon
regardless of whether disclosed to Seller; (d) the compliance of or by the
Property or their operation with any laws, rules, ordinances, or regulations of
any applicable governmental authority or body; (e) the habitability,
merchantability, marketability, profitability, or fitness for a particular
purpose of the Property; (f) the manner or quality of the construction or
materials incorporated into the Property; (g) the manner, quality, state of
repair or lack of repair of the Property; (h) the status of the Leases or any
Tenant’s compliance with the terms thereof or of any legal requirement related
to the operation of the Property; and (i) any other matter of any nature
whatsoever with respect to the Property. Other than the representations and
warranties set forth in this Agreement, Buyer has not relied upon any other
representation or warranty made by Seller, or any of their respective officers,
directors, employees, agents or representatives in entering into this Agreement
to purchase the Property. Buyer further acknowledges and agrees that, having
been given the opportunity to inspect the Property, Buyer is relying on its own
investigation of the Property and not on any information provided or to be
provided by Seller or at Closing, except for the representations and warranties
set forth in this Agreement and any covenants, representations, and warranties
related to title for the Property set forth in the Deeds. Except as otherwise
set forth in the representations and warranties in this Agreement, Seller are
not liable or bound in any manner by any statements, representations, or
information pertaining to the Property or the operation thereof, furnished by
Seller, any real estate broker, agent, employee, servant, or other person. It is
understood and agreed that the Purchase Price has been established by prior
negotiation to reflect that all of the Property are sold by Seller and purchased
by Buyer subject to the foregoing. The provisions of this Section shall survive
Closing or the termination of this Agreement.


22.Applicable Law. This Agreement shall be construed under the laws of the State
of North Carolina, without giving effect to any state's conflict of laws
principles. The parties agree that the state courts of North Carolina sitting in
Cumberland County shall be the exclusive venue for any action or proceeding
between the parties with respect to this Agreement.


23.Tax-Deferred Exchange. Buyer and Seller respectively acknowledge that the
purchase and sale of the Property contemplated hereby may be part of a separate
exchange (an “Exchange”) being made by each party pursuant to Section 1031 of
the Internal Revenue Code of 1986, as amended, and the regulations promulgated
with respect thereto. In the event that either party (the “Exchanging Party”)
desires to effectuate such an exchange, then the other party (the
“Non-Exchanging Party”) agrees to cooperate fully with the Exchanging Party in
order that the Exchanging Party may effectuate such an exchange; provided,
however, that with respect to such Exchange (a) all additional costs, fees and
expenses related thereto shall be the sole responsibility of, and borne by, the
Exchanging Party; (b) the Non-Exchanging Party shall incur no additional
liability as a result of such exchange; (c) the contemplated

11

--------------------------------------------------------------------------------




exchange shall not delay any of the time periods or other obligations of the
Exchanging Party hereby, and without limiting the foregoing, the scheduled date
for Closing shall not be delayed or adversely affected by reason of the
Exchange; (d) the accomplishment of the Exchange shall not be a condition
precedent or condition subsequent to the Exchanging Party's obligations under
the Agreement; and (e) the Non-Exchanging Party shall not be required to hold
title to any land other than the Property for purposes of the Exchange. The
Exchanging Party agrees to defend, indemnify and hold the Non-Exchanging Party
harmless from any and all liability, damage or cost, including, without
limitation, reasonable attorney's fees that may result from Non-Exchanging
Party's cooperation with the Exchange. The Non-Exchanging Party shall not, by
reason of the Exchange, (i) have its rights under this Agreement, including,
without limitation, any representations, warranties and covenants made by the
Exchanging Party in this Agreement (including but not limited to any warranties
of title, which, if Seller is the Exchanging Party, shall remain warranties of
Seller), or in any of the closing documents (including but not limited to any
warranties of title, which, if Seller is the Exchanging Party, shall remain
warranties of Seller) contemplated hereby, adversely affected or diminished in
any manner, or (ii) be responsible for compliance with or deemed to have
warranted to the Exchanging Party that the Exchange complies with Section 1031
of the Code.


24.Broker’s Commissions. Buyer and Seller each hereby represent that, except for
Broker, there are no other brokers involved or that have a right to proceeds in
this transaction. Seller shall be responsible for payment of commissions to
Broker pursuant to a separate written agreement executed by Seller. Seller and
Buyer each hereby agree to indemnify and hold the other harmless from all loss,
cost, damage or expense (including reasonable attorneys' fees at both trial and
appellate levels) incurred by the other as a result of any claim arising out of
the acts of the indemnifying party (or others on its behalf) for a commission,
finder's fee or similar compensation made by any broker, finder or any party who
claims to have dealt with such party (except that Buyer shall have no
obligations hereunder with respect to any claim by Broker). The representations,
warranties and indemnity obligations contained in this section shall survive the
Closing or the earlier termination of this Agreement.


25.Assignment. Buyer is entering into this Agreement for and on behalf of
related special purpose entities as set forth on Exhibit A1 (each an “Approved
Assignee”) and intends to assign each respective Approved Assignee its rights
hereunder prior to Closing; provided, no such assignment shall relieve Buyer of
any obligation hereunder. The notice address for the Approved Assignee is 106
York Road, Jenkintown PA 19046. Except for an assignment by Buyer to an Approved
Assignee, neither party may assign its rights hereunder without the prior
written consent of the other party.


26.Attorneys’ Fees. In any action between Buyer and Seller as a result of
failure to perform or a default under this Agreement, the prevailing party shall
be entitled to recover from the other party, and the other party shall pay to
the prevailing party, the prevailing party’s attorneys’ fees and disbursements
and court costs incurred in such action.


27.Time of the Essence. Time is of the essence with respect to each of Buyer’s
and Seller’s obligations hereunder.


28.Counterparts. This Agreement may be executed in one or more counterparts, all
of which shall be considered one and the same agreement, and shall become a
binding agreement when one or more counterparts have been signed by each of the
parties and delivered to the other party. Signatures on this Agreement which are
transmitted by electronically shall be valid for all purposes, however any party
shall deliver an original signature on this Agreement to the other party upon
request.


29.Anti-Terrorism. Neither Buyer or Seller, nor any of their affiliates, are in
violation of any Anti-Terrorism Law (as hereinafter defined) or engages in or
conspires to engage in any transaction that evades or avoids, or has the purpose
of evading or avoiding, or attempts to violate, any of the prohibitions set
forth in any Anti-Terrorism Law. “Anti-Terrorism Laws” shall mean any laws
relating to terrorism or money laundering, including: Executive Order No. 13224;
the Uniting and Strengthening America by Providing Appropriate Tools Required to
Intercept and Obstruct Terrorism Act of 2001, Public Law 107-56, as the same has
been, or may hereafter be, renewed, extended, amended or replaced; the
applicable laws comprising or implementing the Bank Secrecy Act; and the
applicable laws

12

--------------------------------------------------------------------------------




administered by the United States Treasury Department’s Office of Foreign Asset
Control (as any of the foregoing may from time to time be amended, renewed,
extended, or replaced).


[SIGNATURES APPEAR ON THE FOLLOWING PAGES]
    

13

--------------------------------------------------------------------------------






SEPARATE SIGNATURE PAGE
AGREEMENT FOR PURCHASE AND SALE OF REAL PROPERTY




IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
Effective Date.


SELLER:
 
BUYER:
FAIRMONT PROPERTIES, LLC
 
AR CAPITAL, LLC
By: Turtle Creek (Phase I), LLC
 
 
 
 
its Member Manager
 
 
 
 
 
 
 
 
By:
/s/ H. David Swain
 
By:
/s/ Edward M. Weil
 
Name:
H. David Swain
 
 
Name:
Edward M. Weil
 
Title:
Manager
 
 
Title:
President
 
Date:
January 2, 2014
 
 
Date:
January 2, 2014



SELLER:
 
 
DJSMD, LLC
 
 
By: Turtle Creek (Phase I), LLC
 
 
 
 
its Member Manager
 
 
 
 
 
 
 
 
By:
/s/ H. David Swain
 
 
 
 
Name:
H. David Swain
 
 
 
 
 
Title:
Manager
 
 
 
 
 
Date:
January 2, 2014
 
 
 
 





THE UNDERSIGNED HEREBY ACKNOWLEDGES AND AGREES TO BE BOUND BY THE TERMS OF THIS
AGREEMENT RELATING TO ESCROW AGENT AND THE DEPOSIT.
ESCROW AGENT:
 
 
STEWART TITLE GUARANTY
 
 
 
 
 
 
 
By:
/s/ Danielle C. Howell
 
 
 
 
Name:
Danielle C. Howell
 
 
 
 
 
Title:
Assistant Vice President
 
 
 
 
 
Date:
January 7, 2014
 
 
 
 






14